DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-3 and 8 are amended, claim 7 is cancelled, and claims 9-11 are withdrawn, resulting in claims 1-6 and 8 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the polymeric material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6105401)1 in view of Hascalovich (US 2007/0259135)1 and Robitaille (US 2013/0269159)1.
With respect to claims 1 and 3, Chadeyron teaches a knitted textile structure comprising two skins or layers each of which consists of rows or courses of stitches linking the two layers and a core composed of linking threads connecting the two layers (col. 1, lines 8-13; col. 2, lines 44-49). The knitted thread or threads composing the textile structure may be impregnated with an organic matrix (resin) to produce a composite material (col. 1, lines 23-34).
Chadeyron is silent as to the link density being between one link per 40 square stitches and one link per 10,000 square stitches, preferably between one link per 100 square stitches and one link per 5,000 square stitches.
Hascalovich teaches a composite sandwich comprising two faceplates and a textile core composed of a filament thread which is bonded to the faceplates at a number of contact points (paragraph [0030]). The number of bonded contact points are selected such that it provides a desired resistance to compression of the filament when a force is applied to one of the bonded faceplates (paragraph [0030]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the density of the linking fibers to include the claimed range. One would have been motivated to provide a composite fabric which provides the desired resistance to compression when a force is applied to one of the skins. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Chadeyron further teaches the matrix material may be an epoxy resin matrix or a polyester resin (polymeric material) (col. 16, lines 21-23 and 44-46).
Chadeyron in view of Hascalovich is silent as to the composite product comprising between 60 and 75% by volume of resins and between 25 and 40% by volume reinforcing fibers.
Robitaille teaches reinforcement fabrics for polymer-matrix composite (PMC) materials produced by impregnation of the reinforcement with a curable resin or otherwise solidified polymer (paragraph [0003]). The fabric may be knitted (paragraph [0286]). A PMC part with a low vf will benefit fully from the mechanical properties of the reinforcement, but will be heavier due to the excess resin (paragraph [0298]). Conversely, a PMC part with a vf which is too high may not be consolidated due to a lack of resin, resulting in voids and very poor structural properties (paragraph [0298]). vf represents the fiber volume fraction % (paragraph [0254]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize fiber and resin volume fractions to include the claimed range. One would have been motivated to provide enough fiber such that the mechanical properties of the reinforcement are benefited without adding too much weight from the resin but not so much that the part may not be consolidated due to lack of resin, resulting in voids and poor structural properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claim 2, Chadeyron in view of Hascalovich and Robitaille teaches all the limitations of claim 1 above. Chadeyron further teaches the knitting threads may be composed of different materials such as glass, Kevlar (para-aramid), carbon, silicon carbide, etc. (col. 15, lines 36-42).

With respect to claim 4, Chadeyron in view of Hascalovich and Robitaille teaches all the limitations of claim 1 above. Chadeyron further teaches each layers of the textile structure consists of courses of knitted stitches that are oriented in the direction of the weft of the structure (weft knitting) (col. 5, lines 49-57).

With respect to claim 5, Chadeyron in view of Hascalovich and Robitaille teaches all the limitations of claim 1 above. Chadeyron further teaches each layers of the textile structure consists of courses of knitted stitches that are oriented in the direction of the weft of the structure (weft knitting) (col. 5, lines 49-57). The knitting machine used is a rectilinear machine (col. 8, lines 25-26).

With respect to claim 6, Chadeyron in view of Hascalovich and Robitaille teaches all the limitations of claim 1 above. As can be seen in the figures, the knitted structure has a three-dimensional shape (FIGS. 1, 2, 18). Since the composite product comprises the knitted structure it is necessarily adapted to the shape of the composite product because the knitted structure provides the shape of the composite product.

With respect to claim 8, Chadeyron in view of Hascalovich and Robitaille teaches all the limitations of claim 1 above. Chadeyron further teaches the matrix material may be an epoxy resin matrix or a polyester resin (col. 16, lines 21-23 and 44-46).


Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the drawings in the response received on March 30, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed March 30, 2022.
The 112(b) rejection of claim 8 is maintained as the term “the polymeric material” still lacks antecedent basis in the claims.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Chadeyron in view of Hascalovich not teaching the new claim amendments, specifically the newly added structural feature wherein the composite product comprises between 60 and 75% by volume of resin material and between 25 and 40% by volume of reinforcing fibers. The newly added reference Robitaille (US 2013/0269159) to claim 1 is used in combination with Chadeyron in view of Hascalovich to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Previously presented